DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 22 October 2020, have been considered.

Drawings
The drawings received on 22 October 2020 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
1. Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bitoh (US 8,752,956).
With respect to claim 1, Bitoh discloses a printer for printing on an object, the printer comprising: 
a head (Fig. 4, element 45) including a nozzle face which ejects ink toward (Column 4, lines 59-64) the object (Column 1, lines 36-38);  
a driving mechanism (Fig. 4, elements 46, 47) which moves the head in a first direction (Fig. 4, i.e. arrow) and a second direction (Fig. 3, i.e. arrow) approximately orthogonal to the first direction;  
a nozzle cap (Fig. 4, element 49) movable between a first position where the nozzle face is capped (Column 5, lines 11-14, i.e. performing cleaning) and a second position where the nozzle face is uncapped (Column 5, lines 11-14, i.e. printing on a finger nail); and
 a lock mechanism (Column 4, line 65 – Column 5, line 5, i.e. power transmitting unit) which regulates movement of the head in the first direction (Fig. 4, i.e. arrow) and the second direction (Fig. 3, i.e. arrow) in a state where the nozzle cap is in the first position (Column 5, lines 11-14, i.e. performing cleaning).
The examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the operation of the mechanisms and the nozzle cap to the printer as claimed.  Thus, the limitations .
2. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bitoh (US 8,752,956) as applied to claim 1 above, and further in view of Ha (US 7,708,374).
With respect to claim 3, Bitoh discloses the nozzle cap (Fig. 4, element 49).
However, Bitoh fails to disclose the details of the head cleaning unit such as an interlocking mechanism which moves the nozzle cap from the second position to the first position in conjunction with movement of the head from one side to another side in the first direction.
Ha discloses an inkjet image forming apparatus (Fig. 3, element 10) having a cap member (Fig. 9A, element 90) wherein an interlocking mechanism (Fig. 9A, element 520) which moves the nozzle cap from the second position (Fig. 9A) to the first position (Fig. 9D) in conjunction with movement of the head from one side to another side in the first direction (Bitoh at Fig. 4, i.e. arrow).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the cap member and interlocking mechanism of Ha in the head cleaning unit of Bitoh.  The motivation for doing so would have been “Therefore, when the printing operation is not performed, the nozzle portion should be isolated from the outside (e.g., an environment surrounding the nozzle portion)” (Column 1, lines 54-56).
The examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the operation of the nozzle cap to the printer as claimed.  Thus, the limitations concerning how the 

Allowable Subject Matter
1. Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 2 is that applicant’s claimed invention includes a printer for printing on an object, the printer comprising a driving mechanism wherein the driving mechanism includes a driving source, a worm gear rotatable by the driving source, a worm wheel engaged with the worm gear, and a drive conversion mechanism which converts rotation of the worm wheel to movement of the head in the first direction, and the lock mechanism regulates the movement of the head in the first direction by utilizing a self-locking characteristic of the worm gear in the state where the nozzle cap is in the first position.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
2. Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 4 is that applicant’s claimed invention includes a printer for printing on an object, the printer comprising an interlocking mechanism, wherein the interlocking mechanism includes a first engaging part disposed in the head, a cap holder which holds the nozzle cap, and a second engaging part which is disposed in the cap holder and is engageable with the 
3. Claims 5-6 are objected to for being dependent upon claim 4.

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810.  The examiner can normally be reached on M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        09/13/2021